
	
		II
		Calendar No. 500
		112th CONGRESS
		2d Session
		S. 3524
		[Report No. 112–209]
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2012
			Mr. Baucus, from the
			 Committee on Finance,
			 reported the following original bill; which was read twice and placed on the
			 calendar
		
		A BILL
		To deter the evasion of antidumping and countervailing
		  duty orders, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enforcing Orders and Reducing Customs
			 Evasion Act of 2012.
		2.Procedures for
			 investigating claims of evasion of antidumping and countervailing duty
			 orders
			(a)In
			 generalThe Tariff Act of 1930 is amended by inserting after
			 section 516A (19 U.S.C. 1516a) the following:
				
					517.Procedures for
				investigating claims of evasion of antidumping and countervailing duty
				orders
						(a)DefinitionsIn this section:
							(1)Administering
				authorityThe term administering authority has the
				meaning given that term in section 771(1).
							(2)CommissionerThe
				term Commissioner means the Commissioner responsible for U.S.
				Customs and Border Protection, acting pursuant to the delegation by the
				Secretary of the Treasury of the authority of the Secretary with respect to
				customs revenue functions (as defined in section 415 of the Homeland Security
				Act of 2002 (6 U.S.C. 215)).
							(3)Covered
				merchandiseThe term covered merchandise means
				merchandise that is subject to—
								(A)an antidumping duty order issued under
				section 736;
								(B)a finding issued
				under the Antidumping Act, 1921; or
								(C)a countervailing
				duty order issued under section 706.
								(4)Enter;
				entryThe terms enter and entry refer
				to the entry, or withdrawal from warehouse for consumption, of merchandise in
				the customs territory of the United States.
							(5)Evasion
								(A)In
				generalExcept as provided in subparagraph (B), the term
				evasion refers to entering covered merchandise into the customs
				territory of the United States by means of any document or electronically
				transmitted data or information, written or oral statement, or act that is
				material and false, or any omission that is material, and that results in any
				cash deposit or other security or any amount of applicable antidumping or
				countervailing duties being reduced or not being applied with respect to the
				merchandise.
								(B)Exception for
				clerical error
									(i)In
				generalExcept as provided in clause (ii), the term
				evasion does not include entering covered merchandise into the
				customs territory of the United States by means of—
										(I)a document or
				electronically transmitted data or information, written or oral statement, or
				act that is false as a result of a clerical error; or
										(II)an omission that
				results from a clerical error.
										(ii)Patterns of
				negligent conductIf the Commissioner determines that a person
				has entered covered merchandise into the customs territory of the United States
				by means of a clerical error referred to in subclause (I) or (II) of clause (i)
				and that the clerical error is part of a pattern of negligent conduct on the
				part of that person, the Commissioner may determine, notwithstanding clause
				(i), that the person has entered such covered merchandise into the customs
				territory of the United States through evasion.
									(iii)Electronic
				repetition of errorsFor purposes of clause (ii), the mere
				nonintentional repetition by an electronic system of an initial clerical error
				does not constitute a pattern of negligent conduct.
									(iv)Rule of
				constructionA determination by the Commissioner that a person
				has entered covered merchandise into the customs territory of the United States
				by means of a clerical error referred to in subclause (I) or (II) of clause (i)
				rather than through evasion shall not be construed to excuse that person from
				the payment of any duties applicable to the merchandise.
									(b)Investigations
							(1)In
				generalNot later than 10 business days after receiving an
				allegation described in paragraph (2) or a referral described in paragraph (3),
				the Commissioner shall initiate an investigation if the Commissioner determines
				that the information provided in the allegation or the referral, as the case
				may be, reasonably suggests that covered merchandise has been entered into the
				customs territory of the United States through evasion.
							(2)Allegation
				describedAn allegation described in this paragraph is an
				allegation that a person has entered covered merchandise into the customs
				territory of the United States through evasion that is—
								(A)filed with the Commissioner by a person
				that is a producer in the United States of merchandise—
									(i)that is like, or in the absence of like,
				most similar in characteristics and uses with, such covered merchandise;
				or
									(ii)into which merchandise described in clause
				(i) is incorporated; and
									(B)accompanied by
				information reasonably available to the person that filed the
				allegation.
								(3)Referral
				describedA referral
				described in this paragraph is information submitted to the Commissioner by any
				other Federal agency, including the Department of Commerce or the United States
				International Trade Commission, that reasonably suggests that a person has
				entered covered merchandise into the customs territory of the United States
				through evasion.
							(4)Consolidation
				of allegations and referrals
								(A)In
				generalThe Commissioner may consolidate multiple allegations
				described in paragraph (2) and referrals described in paragraph (3) into a
				single investigation if the Commissioner determines it is appropriate to do
				so.
								(B)Effect on
				timing requirementsIf the Commissioner consolidates multiple
				allegations or referrals into a single investigation under subparagraph (A),
				the date on which the Commissioner receives the first such allegation or
				referral shall be used for purposes of the requirement under paragraph (1) with
				respect to the timing of the initiation of the investigation.
								(5)Information-sharing
				to protect health and safetyIf, during the course of conducting
				an investigation under paragraph (1) with respect to covered merchandise, the
				Commissioner has reason to suspect that such covered merchandise may pose a
				health or safety risk to consumers, the Commissioner shall provide, as
				appropriate, information to the appropriate Federal agencies for purposes of
				mitigating the risk.
							(c)Determinations
							(1)In
				generalNot later than 270
				calendar days after the date on which the Commissioner initiates an
				investigation under subsection (b) with respect to covered merchandise, the
				Commissioner shall make a determination, based on substantial evidence, with
				respect to whether such covered merchandise was entered into the customs
				territory of the United States through evasion.
							(2)Authority to
				collect and verify additional informationIn making a
				determination under paragraph (1) with respect to covered merchandise, the
				Commissioner may collect such additional information as is necessary to make
				the determination through such methods as the Commissioner considers
				appropriate, including by—
								(A)issuing a
				questionnaire with respect to such covered merchandise to—
									(i)a
				person that filed an allegation under paragraph (2) of subsection (b) that
				resulted in the initiation of an investigation under paragraph (1) of that
				subsection with respect to such covered merchandise;
									(ii)a person alleged
				to have entered such covered merchandise into the customs territory of the
				United States through evasion;
									(iii)a person that
				is a foreign producer or exporter of such covered merchandise; or
									(iv)the government
				of a country from which such covered merchandise was exported; and
									(B)conducting
				verifications, including on-site verifications, of any relevant
				information.
								(3)Adverse
				inferenceIf the Commissioner finds that a person described in
				clause (i), (ii), or (iii) of paragraph (2)(A) has failed to cooperate by not
				acting to the best of the person’s ability to comply with a request for
				information, the Commissioner may, in making a determination under paragraph
				(1), use an inference that is adverse to the interests of that person in
				selecting from among the facts otherwise available to make the
				determination.
							(4)NotificationNot
				later than 5 business days after making a determination under paragraph (1)
				with respect to covered merchandise, the Commissioner—
								(A)shall provide to
				each person that filed an allegation under paragraph (2) of subsection (b) that
				resulted in the initiation of an investigation under paragraph (1) of that
				subsection with respect to such covered merchandise a notification of the
				determination and may, in addition, include an explanation of the basis for the
				determination; and
								(B)may provide to
				importers, in such manner as the Commissioner determines appropriate,
				information discovered in the investigation that the Commissioner determines
				will help educate importers with respect to importing merchandise into the
				customs territory of the United States in accordance with all applicable laws
				and regulations.
								(d)Effect of
				determinations
							(1)In
				generalIf the Commissioner
				makes a determination under subsection (c) that covered merchandise was entered
				into the customs territory of the United States through evasion, the
				Commissioner shall—
								(A)(i)suspend the liquidation
				of unliquidated entries of such covered merchandise that are subject to the
				determination and that enter on or after the date of the initiation of the
				investigation under subsection (b) with respect to such covered merchandise and
				on or before the date of the determination; or
									(ii)if the Commissioner has already
				suspended the liquidation of such entries pursuant to subsection (e)(1),
				continue to suspend the liquidation of such entries;
									(B)pursuant to the
				Commissioner’s authority under section 504(b)—
									(i)extend the period
				for liquidating unliquidated entries of such covered merchandise that are
				subject to the determination and that entered before the date of the initiation
				of the investigation; or
									(ii)if the
				Commissioner has already extended the period for liquidating such entries
				pursuant to subsection (e)(1), continue to extend the period for liquidating
				such entries;
									(C)notify the administering authority of the
				determination and request that the administering authority—
									(i)identify the applicable antidumping or
				countervailing duty assessment rates for entries described in subparagraphs (A)
				and (B); or
									(ii)if no such
				assessment rate for such an entry is available at the time, identify the
				applicable cash deposit rate to be applied to the entry, with the applicable
				antidumping or countervailing duty assessment rate to be provided as soon as
				that rate becomes available;
									(D)require the
				posting of cash deposits and assess duties on entries described in
				subparagraphs (A) and (B) in accordance with the instructions received from the
				administering authority under paragraph (2); and
								(E)take such
				additional enforcement measures as the Commissioner determines appropriate,
				such as—
									(i)initiating proceedings under section 592 or
				596;
									(ii)implementing, in consultation with the
				relevant Federal agencies, rule sets or modifications to rules sets for
				identifying, particularly through the Automated Targeting System and the
				Automated Commercial Environment, importers, other parties, and merchandise
				that may be associated with evasion;
									(iii)requiring, with respect to merchandise for
				which the importer has repeatedly provided incomplete or erroneous entry
				summary information in connection with determinations of evasion, the importer
				to deposit estimated duties at the time of entry; and
									(iv)referring the
				record in whole or in part to U.S. Immigration and Customs Enforcement for
				civil or criminal investigation.
									(2)Cooperation of
				administering authority
								(A)In
				generalUpon receiving a notification from the Commissioner under
				paragraph (1)(C), the administering authority shall promptly provide to the
				Commissioner the applicable cash deposit rates and antidumping or
				countervailing duty assessment rates and any necessary liquidation
				instructions.
								(B)Special rule for
				cases in which the producer or exporter is unknownIf
				the Commissioner and the administering authority are unable to determine the
				producer or exporter of the merchandise with respect to which a notification is
				made under paragraph (1)(C), the administering authority shall identify, as the
				applicable cash deposit rate or antidumping or countervailing duty assessment
				rate, the cash deposit or duty (as the case may be) in the highest amount
				applicable to any producer or exporter, including the all-others
				rate of the merchandise subject to an antidumping order or countervailing duty
				order under section 736 or 706, respectively, or a finding issued under the
				Antidumping Act, 1921, or any administrative review conducted under section
				751.
								(e)Interim
				measuresNot later than 90 calendar days after initiating an
				investigation under subsection (b) with respect to covered merchandise, the
				Commissioner shall decide based on the investigation if there is a reasonable
				suspicion that such covered merchandise was entered into the customs territory
				of the United States through evasion and, if the Commissioner decides there is
				such a reasonable suspicion, the Commissioner shall—
							(1)suspend the
				liquidation of each unliquidated entry of such covered merchandise that entered
				on or after the date of the initiation of the investigation;
							(2)pursuant to the
				Commissioner’s authority under section 504(b), extend the period for
				liquidating each unliquidated entry of such covered merchandise that entered
				before the date of the initiation of the investigation; and
							(3)pursuant to the
				Commissioner’s authority under section 623, take such additional measures as
				the Commissioner determines necessary to protect the revenue of the United
				States, including requiring a single transaction bond or additional security or
				the posting of a cash deposit with respect to such covered merchandise.
							(f)Administrative
				review
							(1)In
				generalNot later than 30 business days after the Commissioner
				makes a determination under subsection (c) with respect to whether covered
				merchandise was entered into the customs territory of the United States through
				evasion, a person determined to have entered such covered merchandise through
				evasion or a person that filed an allegation under paragraph (2) of subsection
				(b) that resulted in the initiation of an investigation under paragraph (1) of
				that subsection with respect to such covered merchandise may file an appeal
				with the Commissioner for de novo review of the determination.
							(2)Timeline for
				reviewNot later than 60 business days after an appeal of a
				determination is filed under paragraph (1), the Commissioner shall complete the
				review of the determination.
							(g)Judicial
				review
							(1)In
				generalNot later than 30 business days after the Commissioner
				completes a review under subsection (f) of a determination under subsection (c)
				with respect to whether covered merchandise was entered into the customs
				territory of the United States through evasion, a person determined to have
				entered such covered merchandise through evasion or a person that filed an
				allegation under paragraph (2) of subsection (b) that resulted in the
				initiation of an investigation under paragraph (1) of that subsection with
				respect to such covered merchandise may commence a civil action in the United
				States Court of International Trade by filing concurrently a summons and
				complaint contesting any factual findings or legal conclusions upon which the
				determination is based.
							(2)Standard of reviewIn a civil
				action under this subsection, the court shall hold unlawful any determination,
				finding, or conclusion found to be arbitrary, capricious, an abuse of
				discretion, or otherwise not in accordance with law.
							(h)Rule of
				construction with respect to other civil and criminal proceedings and
				investigationsNo determination under subsection (c) or action
				taken by the Commissioner pursuant to this section shall be construed to limit
				the authority to carry out, or the scope of, any other proceeding or
				investigation pursuant to any other provision of Federal or State law,
				including sections 592 and
				596.
						.
			(b)Conforming
			 amendmentSection 1581(c) of title 28, United States Code, is
			 amended by inserting or 517 after 516A.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 180 days after the date of the enactment of this Act.
			(d)RegulationsNot
			 later than the date that is 180 days after the date of the enactment of this
			 Act, the Secretary of the Treasury shall prescribe such regulations as may be
			 necessary to implement the amendments made by this section.
			(e)Application to
			 Canada and MexicoPursuant to
			 article 1902 of the North American Free Trade Agreement and section 408 of the
			 North American Free Trade Agreement Implementation Act (19 U.S.C. 3438), the
			 amendments made by this section shall apply with respect to goods from Canada
			 and Mexico.
			3.Annual report on
			 prevention and investigation of evasion of antidumping and countervailing duty
			 orders
			(a)In
			 generalNot later than January 15 of each calendar year that
			 begins on or after the date that is 270 days after the date of the enactment of
			 this Act, the Commissioner, in consultation with the Secretary of Commerce and
			 the Assistant Secretary for U.S. Immigration and Customs Enforcement, shall
			 submit to the Committee on Finance of the Senate and the Committee on Ways and
			 Means of the House of Representatives a report on the efforts being taken to
			 prevent and investigate the entry of covered merchandise into the customs
			 territory of the United States through evasion.
			(b)ContentsEach
			 report required under subsection (a) shall include—
				(1)for the calendar
			 year preceding the submission of the report—
					(A)a summary of the
			 efforts of U.S. Customs and Border Protection to prevent and investigate the
			 entry of covered merchandise into the customs territory of the United States
			 through evasion;
					(B)the number of
			 allegations of evasion received under subsection (b) of section 517 of the
			 Tariff Act of 1930 (as added by section 2 of this Act) and the number of such
			 allegations resulting in investigations by U.S. Customs and Border Protection
			 or any other agency;
					(C)a summary of
			 investigations initiated under subsection (b) of such section 517,
			 including—
						(i)the
			 number and nature of the investigations initiated, conducted, and completed;
			 and
						(ii)the resolution
			 of each completed investigation;
						(D)the number of
			 investigations initiated under that subsection not completed during the time
			 provided for making determinations under subsection (c) of such section 517 and
			 an explanation for why the investigations could not be completed on
			 time;
					(E)the amount of
			 additional duties that were determined to be owed as a result of such
			 investigations, the amount of such duties that were collected, and, for any
			 such duties not collected, a description of the reasons those duties were not
			 collected;
					(F)with respect to
			 each such investigation that led to the imposition of a penalty, the amount of
			 the penalty;
					(G)an identification
			 of the countries of origin of covered merchandise determined under subsection
			 (c) of such section 517 to be entered into the customs territory of the United
			 States through evasion;
					(H)the amount of
			 antidumping and countervailing duties collected as a result of any
			 investigations or other actions by U.S. Customs and Border Protection or any
			 other agency;
					(I)a description of
			 the allocation of personnel and other resources of U.S. Customs and Border
			 Protection and U.S. Immigration and Customs Enforcement to prevent and
			 investigate evasion, including any assessments conducted regarding the
			 allocation of such personnel and resources; and
					(J)a description of
			 training conducted to increase expertise and effectiveness in the prevention
			 and investigation of evasion; and
					(2)a description of
			 U.S. Customs and Border Protection processes and procedures to prevent and
			 investigate evasion, including—
					(A)the specific
			 guidelines, policies, and practices used by U.S. Customs and Border Protection
			 to ensure that allegations of evasion are promptly evaluated and acted upon in
			 a timely manner;
					(B)an evaluation of
			 the efficacy of those guidelines, policies, and practices;
					(C)an identification
			 of any changes since the last report required by this section, if any, that
			 have materially improved or reduced the effectiveness of U.S. Customs and
			 Border Protection in preventing and investigating evasion;
					(D)a description of
			 the development and implementation of policies for the application of single
			 entry and continuous bonds for entries of covered merchandise to sufficiently
			 protect the collection of antidumping and countervailing duties commensurate
			 with the level of risk of not collecting those duties;
					(E)a description of
			 the processes and procedures for increased cooperation and information sharing
			 with the Department of Commerce, U.S. Immigration and Customs Enforcement, and
			 any other relevant Federal agencies to prevent and investigate evasion;
			 and
					(F)an identification
			 of any recommended policy changes for other Federal agencies or legislative
			 changes to improve the effectiveness of U.S. Customs and Border Protection in
			 preventing and investigating evasion.
					(c)Public
			 summaryThe Commissioner shall make available to the public a
			 summary of the report required by subsection (a) that includes, at a
			 minimum—
				(1)a description of
			 the type of merchandise with respect to which investigations were initiated
			 under subsection (b) of section 517 of the Tariff Act of 1930 (as added by
			 section 2 of this Act);
				(2)the amount of
			 additional duties determined to be owed as a result of such investigations and
			 the amount of such duties that were collected;
				(3)an identification
			 of the countries of origin of covered merchandise determined under subsection
			 (c) of such section 517 to be entered into the customs territory of the United
			 States through evasion; and
				(4)a description of
			 the types of measures used by U.S. Customs and Border Protection to prevent and
			 investigate evasion.
				(d)DefinitionsIn this section, the terms
			 Commissioner, covered merchandise, and
			 evasion have the meanings given those terms in section 517(a) of
			 the Tariff Act of 1930 (as added by section 2 of this Act).
			
	
		September 10, 2012
		Read twice and placed on the calendar
	
